Citation Nr: 1625515	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-27 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI) as secondary to service-connected disability of status post total right knee replacement with history of arthritis and chondromalacia patella.  

2.  Entitlement to a total rating based on hospitalization.  

3.  Entitlement to specially adapted housing.  

4.  Entitlement to special home adaptation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, May 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, denying the claims of entitlement to service connection for TBI, a total rating based on hospitalization, entitlement to specially adapted housing and entitlement to special home adaptation.  The Veteran was also denied entitlement to TDIU benefits in the April 2010 rating decision from the same RO.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in May 2013.  In April 2016, the Veteran also testified at a video conference hearing before the undersigned.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

A review of the Veteran's electronic claims files reveals that evidence has been associated with the file subsequent to the July 2013 statement of the case both prior to and after certification of the issues to the Board.  The Veteran filed his substantive appeal in August 2013, which was after February 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective.  In regard to evidence submitted by the Veteran, this new evidence is subject to initial review by the Board in the absence of a waiver.  See 38 U.S.C. § 7105(e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.  In regard to VA generated evidence, the Board observes that the evidence was neither relevant (i.e., irrelevant, duplicative, or cumulative/redundant) such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent (i.e., irrelevant, duplicative, or cumulative/redundant) such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

The issues of entitlement to specially adapted housing and special home adaptation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no persuasive credible evidence that shows the Veteran sustained a head injury on account of his service-connected knee disabilities.  

2.  The Veteran was admitted in September 2010 for treatment of nonservice connected conditions.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a TBI, to include as secondary to service-connected knee disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2015).

2.  The criteria for establishing entitlement to a temporary total rating based on hospitalization in September 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in July 2009 and February 2011 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decisions in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also notified as to how VA determines the appropriate effective date and disability rating.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received VA medical examinations in March 2011 and April 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA and private treatment records.  The Board finds that the VA examinations are adequate for adjudication purposes because there is no credible evidence of the claimed injury causing mechanism.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's Social Security Administration (SSA) records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.   

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in April 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The Veteran contends that he is entitled to service connection for a traumatic brain injury.  He also asserts that he is entitled to a total rating based on hospitalization in September 2010.  Specifically, he has asserted that his service-connected knee disabilities resulted in him falling and causing a traumatic brain injury.  However, the preponderance of the evidence of record demonstrates that the Veteran did not sustain an injury to the head as a result of a knee condition.  Furthermore, his September 2010 treatment was for renal failure - a disability that is not service-connected.  As such, these claims are not warranted.  

According to a May 2007 record from the SSA, the Veteran was seen for an episode of lightheadedness the previous night.  It was noted that this followed "a lot of bending and stooping."  It was not associated with a fall or other injury related to the Veteran's service-connected knee disabilities.  A June 2007 private treatment note reflects that the Veteran had pain in both of his knees.  He reported that this pain began during his active military service.  An August 2007 private treatment note indicates a benign wound status post right knee replacement.  The Veteran was noted to have an "excellent range of motion."  

According to an August 2007 private treatment note, the Veteran was experiencing incapacitating pain in his right knee.  It was noted that he had pain in both knees but that the right knee was worse.  The Veteran reported that he stood up all day at his job.  He was noted to have an antalgic limp, painful range of motion and swelling.  X-rays revealed end stage degenerative arthritis in the medial compartment.  It was noted that the Veteran was felt to meet the requirements for a full knee replacement (right).  A subsequent August 2007 treatment note reflects that the Veteran was status post total knee replacement.  

A November 2007 private examination report reflects an intact range of motion with no evidence of a rotator cuff tear.  There was some post-operative swelling noted in the leg.  Radiographs revealed the Veteran to be status post-total knee replacement on the right with abrasion and contusion.  Another November 2007 record indicates that the Veteran was going to therapy and fell at his home.  He sustained an abrasion of the olecranon area, jammed his right shoulder, and suffered an abrasion of the anterior aspect of the right knee.  

The Veteran was afforded a VA examination of the joints in September 2008.  The Veteran was diagnosed with right knee degenerative joint disease.  He also had a well-healed right knee surgical scar with no functional impairment.  It was noted that the Veteran last worked in 2007.  He was reportedly terminated status post right total knee replacement from his previous job as an electronic technician.  This job required heavy lifting, frequent standing and squatting.  He was terminated because he was no longer able to perform these duties due to his right knee pain and dismobility.  He was unable to return from short disability since there was no light duty available.  

A September 2009 VA treatment note indicates that the Veteran is unable to work due to his physical disability and chronic pain.  The physician did not explicitly state where the Veteran's pain was originating from.  However, a December 2009 private treatment note indicates that the Veteran suffered from right knee pain since service resulting in a total knee replacement.  It was also noted that the left knee had also suffered progressive degenerative changes, and due to a combination of his bilateral knee pain, he also had some low back pain with standing and walking activities.  

The Veteran was afforded a VA examination of the joints in February 2010.  The Veteran reported that he felt his knees gave out, bilaterally.  Upon examination, the Veteran was diagnosed with bilateral degenerative joint disease, status post right total knee replacement and left knee arthroscopy.  It was noted that while the Veteran's current knee conditions would preclude virtually all forms of physical employment, they would not preclude sedentary employment.  

According to a September 2010 VA treatment note, the Veteran fell 5 days earlier.  The Veteran hurt his back as a result of this fall.  There was no head injury or loss of consciousness.  X-rays revealed acute findings involving the lumbar spine.  There was a stable mild wedge deformity prior to the T12 endplate.  In a separate September 2010 VA treatment note, the Veteran reported falling because his knees gave out on him.  It was noted that he suffered from back pain but no loss of consciousness.  

A September 2010 private treatment note also reflects that the Veteran had an altered mental status secondary to possible dural sinus thrombosis.  Another September 2010 record noted seizure diffuse encephalopathy and it was also noted that he was seen in the emergency room with renal failure, confusion and profound sickness.  He was diagnosed with acute renal failure.  Another September 2010 note reflects that the Veteran was restless and required restraints, while another noted that he was confused, disoriented and thrashing in bed.  

The Veteran also reported in an October 2010 record that he wanted the following:  "to be able to complete my daily care with set up and no assistance. I want to regain my mobility to a level in which I can stand and/pivot transfer in the bathroom safely." "I do not want to fall again. A fall started all these problems. Need assistance to remain free of falls and/or injury."

An October 2010 statement from a VA physician notes that Dr. D.V. was updating his prior examination.  After reviewing the pertinent records reflecting the Veteran's care, it was D.V.'s opinion that, due to his heavy burden of medical illness, recent illnesses and sequelae, the Veteran was likely to require no less than 6 months of medical treatment and physical medicine services.  

The Veteran was afforded a VA TBI examination in March 2011.  It was noted that in September 2010, the Veteran was seen with a diagnosis of delirium due to medical condition and an empiric diagnosis of dural sinus thrombosis.  It was also noted that a note from the attending physician from Rowan Hospital listed the diagnosis as dural sinus thrombosis, seizure.  The severity rating at the time of the injury was noted to be mild.  The condition had stabilized.  The Veteran reported that he had suffered from headaches since the September 2010 fall which were constant and 24 hours per day.  When asked where, he pointed to a band going around his head.  He was on no medication for this.  He also reported blurred vision at times with the headaches.  There was no nausea or vomiting.  The Veteran estimated that they were prostrating approximately 45 percent of the time.  He stated that he had constant dizziness and vertigo since the fall.  He stated that he had lower extremity weakness bilaterally since 1967 when he initially injured his knees.  He had a sleep disturbance that had been diagnosed as sleep apnea with CPAP for 3 years.  The Veteran also reported a moderate to severe memory impairment since his fall with difficulty with attention and concentration.  

The Veteran reported that, as far as his activities of daily living are concerned, he was able to dress himself while sitting but that it was very difficult.  He needed assistance with bathing.  He was dependent on a wheelchair for mobility.  He said he was independent with transfers.  The Veteran reported that he last worked in 2007 as a strip line plater.  He had no effects from his reported symptoms while on the job, as these symptoms were not yet present.  He was currently residing at the Rowan Hospital Nursing Home Unit.  The examiner diagnosed the Veteran with dural sinus thrombosis, headaches of unknown etiology, dizziness and vertigo of unknown etiology, sleep apnea, depression of long-standing etiology, erectile dysfunction of unknown etiology, a seizure while at Rowan Hospital of unknown etiology, a balance disorder of unknown etiology and a right total knee replacement secondary to a left knee strain.  

The Veteran was afforded a VA examination for mental disorders in April 2011.  It was noted that the Veteran was referred for "TBI secondary to status post-total right knee replacement with history of arthritis and chondromalacia patella and left knee strain with degenerative arthritis and a history of chondromalacia patella condition."  The examiner fully reviewed the Veteran's claims file and noted that he was currently service-connected for a knee prosthesis (at 60 percent), traumatic arthritis (at 10 percent) and a chronic adjustment disorder (rated as 30 percent disabling).  The Veteran reported that during service he was out with a friend on leave.  He had a few drinks and had a flat tire when returning.  He held a flashlight at the rear of the vehicle waving other drivers around.  He then became tired and lay down in the back seat.  The vehicle was then rear-ended by a van which pushed his vehicle 30 feet forward and over a 40 foot embankment.  He reported waking up in the hospital with a basilar skull fracture and delirium times 3 days.  He had no actual recollection of the accident or subsequent events; his narration was based on what he was subsequently told by others.  He reported recovering and "back to everything normal."  

The Veteran also reported a second service trauma.  He stated that he worked on an aircraft engine mounted on a stand.  The Veteran slipped and landed on his knees, causing two fractures of one patella and three fractures of another.  He underwent two knee surgeries for a total right knee replacement in 2007 and arthroscopic surgery of the left knee in 2009 or 2010.  The Veteran presently reported that his left knee constantly gave out on him.  This happened in 2010 causing him to fall backwards and land on his "back, hips and head all at the same time."  He reports that he "was told he incurred fractures of vertebrae and swelling and bleeding of the brain."  The examiner concluded that an opinion could not be offered without resort to mere speculation.  The primary basis of this opinion was the SIMS test data.  A full neuropsychological evaluation would be necessary to further address the referral question.  

After such additional testing, in May 2011, the above examiner provided an addendum.  It was noted that the Veteran was claiming service connection for TBI secondary to status post-total right knee replacement with history of arthritis and chondromalacia and left knee strain.  It was further noted that the Veteran's records did not reflect a loss of consciousness.  He stated that he was dazed for a few hours.  There was one note of record indicating a diagnosis of dural sinus thrombosis.  There were multiple causes of dural sinus thrombosis, including nephrotic syndrome.  Trauma to the venous sinuses was a cause as well.  Emergency room notes indicate that the Veteran fell because his knees gave out.  The examiner was uncertain as to the etiology of the dural sinus thrombosis.  He required transfer to Rowan Hospital (for which the examiner did not have records) secondary to symptomatic hypoglycemia and acute renal failure.  Therefore, the best that could be said was that the examiner could not resolve this issue without resorting to mere speculation.  

The preponderance of the above evidence demonstrates that service connection for a TBI, to include as secondary to a service-connected knee disability, is not warranted.  Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The probative evidence of record does not reflect that the Veteran sustained any head injury during military service or his fall of 2010.  In fact, the evidence contemporaneous to the events specifically shows that there was no head injury or loss of consciousness.  The Veteran also noted that after his reported in-service head injury (of which he did not recall) all was back to normal.  An undated in-service treatment note does reflect that the Veteran was in an automobile accident.  However, there is no mention of any injury to the head or any subsequent treatment or symptomatology.  The Board is not disputing that the Veteran suffers from knee disabilities.  According to a July 1969 in-service treatment note, the Veteran's "[k]nees give way almost always when standing, only once when walking."  Nonetheless, the competent medical evidence of record clearly reflects that there was no head injury at the time of the Veteran's September 2010 fall and there is no persuasive credible evidence of an in-service head injury, as the Veteran himself admitted to having no recollection of this incident.  The Board finds the evidence contemporaneous to service and at the time of the September 2010 VA hospital visits due to its proximity more probative than recollections made after the events.  As such, there is no basis to grant service connection for a TBI.  

Likewise, the preponderance of the evidence demonstrates that the Veteran is not entitled to a temporary total rating for hospitalization in September 2010.  The Veteran's altered state was found to be due to renal failure.  He is not service-connected for this condition or any other condition for which he was hospitalized.  As such, entitlement to a temporary total rating for this incident cannot be granted.  

The Board recognizes that the Veteran believes he is entitled to service connection for a TBI as secondary to his service-connected knee disabilities.  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.  

The Veteran testified at a Decision Review Officer (DRO) hearing in May 2013.  He reported that he was having trouble with balance due to his right knee.  He testified that he fell in 2010 while changing the smoke detector battery and hit his head.  The Veteran reported that he sought medical treatment the following day.  His wife testified to finding him on the floor but not seeing him fall.  She testified that he reported hitting his head and seemed more unbalanced the following day.  She also testified that the Veteran was subsequently transferred for kidney failure because they needed a place that could do dialysis.  She indicated that she was told he had kidney failure because "[w]hen he fell backwards and hit his back, everything went through his kidneys."  She also asserted that while they were trying to take care of the kidneys the brain began to swell and they found a blood clot.  She testified that since his release he suffered from headaches, confusion and memory issues.  It was also noted that the Veteran continued to fall.  

In April 2016, the Veteran testified at a videoconference hearing before the undersigned.  The Veteran again reported hitting his head after falling due to his knee giving out while changing the battery of a smoke detector.  The Veteran testified that his wife took him to the VA hospital the following day and it was determined that he had fractured a vertebra in his lumbar region and hit his head very hard.  The following day he had problems with urination and was told that his kidneys had failed.  The Veteran reported that he was told all of this resulted from the fall.  The Veteran's wife also testified that he was confused the day after the fall and that this has continued.  The Veteran further testified that he was actually diagnosed with internal bleeding of the brain.  

In an undated statement (received by VA in March 2016), the Veteran described his history since December 1968.  He reported falling off of an engine stand on December 30, 1968, suffering an injury to his right knee.  He then described further issues with his right knee, including a total right knee replacement in August 2007.  The Veteran then reported falling in September 2010 and hitting his head while trying to replace a smoke detector.  The Veteran has argued that these events resulted in a current disability associated with TBI.  In a separate statement received in May 2016, he argued that his knees had given out in the past causing him to fall and suffer cuts and bruises to the leg and knees.  

While the Board has considered the above evidence, the record does not contain any information to demonstrate that either the Veteran or his spouse have the requisite training or expertise to diagnose a TBI, to include as secondary to an incident in which the VA medical evidence clearly shows that there was no head injury. Furthermore, the record does not reflect that they are competent to either diagnose TBI or relate renal failure - a condition not on appeal - to military service.  As such, the lay testimony of record fails to demonstrate that service connection is warranted for a TBI, to include as secondary to a service-connected knee disability, or entitlement to a temporary total evaluation based on hospitalization for a service-connected disability.  There is no persuasive medical opinion of record that substantiates the claim. 

Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claims of entitlement to service connection for TBI, to include as secondary to service-connected knee disabilities, and a temporary total evaluation for hospitalization in September 2010, are denied.


ORDER

The claim of entitlement to service connection for a TBI, to include as secondary to a service-connected knee disability, is denied.  

The claim of entitlement to a temporary total evaluation for hospitalization in September 2010 is denied.  


REMAND

Specially Adaptive Housing and Special Home Adaptation

The Veteran maintains that his service-connected knee disabilities warrant assistance in acquiring specially adapted housing and/or a special home adaptation grant.  In a June 2011 statement, the Veteran stated that he had to have his home renovated to make it wheelchair accessible.  He needed a widening of his bathroom for his wheelchair and walker to fit, so he needed a new doorway for each access.  He also wanted a widening of the backdoor for a second exit.  He also wanted a walkway from the back of the house to the front, a new closet (because the current closet would be taken to widen the bathroom) and a garage door opener.  The Veteran testified at his 2016 hearing that his bathroom door has since been widened under the HISA (Home Improvements and Structural Alterations) program with VA's Rehabilitation and Prosthetic Services.  

A HISA grant is provided for medically necessary improvements and structural alterations to Veterans/Servicemembers' primary residence for the following purposes: 

(1) Allowing entrance to or exit from their homes; 

(2) use of essential lavatory and sanitary facilities (e.g. roll in showers or walk in tubs); 

(3) Allowing accessibility to kitchen or bathroom sinks or counters (e.g. lowering counters/sinks); 

(4) Improving entrance paths or driveways in immediate areas of the home to facilitate access to the home through construction of permanent ramping; or 

(5) Improving plumbing or electrical systems made necessary due to installation of home medical equipment.  

The requirements for specially adaptive housing or a special home adaptation differ significantly from those required for a HISA grant.  38 C.F.R. § 3.809 provides that in order for a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. §§ 2101(a)(2)(A)(i) or 2101A(a) to be extended to a veteran, the veteran must (a) be entitled to compensation under chapter 11 of title 38, United States Code, for a disability rated as permanent and total; and the disability must (b) be due to:

(1) The loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or

(2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or

(3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or

(4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

(5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or

(6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  

See 38 C.F.R. § 3.809(b).  

The phrase "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).  

38 C.F.R. § 3.809A provides that a certificate of eligibility for assistance in acquiring necessary special home adaptations, or, on or after October 28, 1986, for assistance in acquiring a residence already adapted with necessary special features, under 38 U.S.C.A. § 2101(b) or 2101A(a), may be issued to a veteran who served after April 20, 1998, if the veteran (a) is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adapted housing under 38 U.S.C. § 2101(a), and (b) is entitled to compensation under Chapter 11 of Title 38, United States Code, for a disability that: 

(1) VA has rated the disability as permanently and totally disabling and it

(i) includes the anatomical loss or loss of use of both hands; or

(ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; or

(iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or

(iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma and chronic obstructive pulmonary disease); or

(2) the disability is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  For the purposes of this paragraph, an eye with a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than 20 degrees shall be considered as having a central visual acuity of 20/200 or less.  The disability discussed in this paragraph need not be rated as permanently and totally disabling.  

See 38 C.F.R. § 3.809A.  

The Veteran currently does not meet the criteria for entitlement to specially adaptive housing and special home adaptation as the threshold requirement has not been met.  He does not have service connected disability rated as permanent and total.  The Veteran is service-connected for status post right knee replacement (rated as 60 percent disabling), adjustment disorder associated with service connected status post right knee replacement (rated as 30 percent disabling), and left knee strain with degenerative arthritis (rated as 10 percent disabling), for a combined disability evaluation of 80 percent.  The record, however, reflects that the Veteran was denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in an April 2010 rating decision.  A veteran's receipt of a TDIU may satisfy the prerequisite of a permanent and total rating for purposes of eligibility for the acquisition of specially adapted housing and special home adaptation.  See VAOPGCPREC 94-90.  In August 2010, VA received a statement from the Veteran stating that he desired reconsideration of VA's April 2010 decision.  The record does not reflect that any further action was taken by the RO in response to this claim.  At the April 2016 Board hearing, it was noted that the Veteran claimed that he had a pending claim for entitlement to TDIU.  For the sake of judicial economy, the Board will defer disposition of the Veteran's claims until the RO renders a determination as to whether the August 2010 statement constitutes a notice of disagreement to the April 2010 rating decision, whether the August 2010 statement and any other evidence is considered new and material evidence filed within a year of the April 2010 rating decision thereby triggering application of 38 C.F.R. § 3.156(b), or whether the August 2010 statement constitutes a new claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (providing that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a 'significant impact' on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  The RO should render a determination as to whether the August 2010 statement regarding entitlement to TDIU constitutes a notice of disagreement to the April 2010 rating decision denying entitlement to TDIU, whether the August 2010 statement regarding entitlement to TDIU and any other evidence is considered new and material evidence filed within a year of the April 2010 rating decision denying entitlement to TDIU thereby triggering application of 38 C.F.R. § 3.156(b), or whether the August 2010 statement constitutes a new claim for entitlement to TDIU; if none of the foregoing, the RO is advised that entitlement to TDIU was raised at the April 2016 Board hearing. 

2.  After completing the above, the Veteran's claims seeking entitlement to specially adapted housing and special home adaptation should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


